DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 12, 17 the limitation of “… at a surface speed of more than 10m/min..” is not entirely understood.  What structure exactly is this the ‘surface speed’ of?.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte U.S. 2022/0016713 in view of Carminati et al. U.S. 2020/0378459 and Lembach U.S. 2017/0122392.
Regarding claims 1,5 as best understood (and subject to the 112 rejection above) Shulte describes in para 0002 a Laser Metal Deposition device that can be used to apply coatings to brake discs, as discussed in para 0038.  Note the relative speed between the welding head and the workpiece support discussed throughout the document.  For instance see para 0011. 
Although not applied see Saga et al. U.S. 2016/0223041 which teaches a similar laser deposition method to Schulte and in para 0053 note the materials used.  
Lacking in Schulte is a specific showing of a brake disc and a discussion using a ‘duplex steel’ and applying both an anti-abrasion layer and an anti-corrosion layer to a brake disc.
 Carminati shows a brake disc formed from gray iron comprising two layers
at 2,3 which may be interpreted as an anti-corrosion layer and an anti abrasion layer in either order since either layer may offer both anti corrosion and anti abrasion protection, to some
degree.
However Lacking in Carminati is a specific description of using a ‘duplex’ or multi-phase steel for the coating.
 Such coatings are known in the art. It is noted duplex steels typically comprise
chromium, nickel and molybdenum in varying proportions and have both austenitic-ferritic
microstructures .
The reference to Lembach in para 0068 indicates such a coating could be used.
Since Carminati is somewhat open-ended as to the constituents of the coatings used one having
ordinary skill in the art at the time the invention was effectively filed would have found it
obvious to have selected a well known duplex steel coating composition for the anti abrasion and anti corrosion layers in a brake disc as shown by Carminati et al., as taught by Lembach in para 0068, but applied as taught by the Laser deposition method of Schulte (since Saga indicates such materials could be used) simply as an obvious alternative well known method of applying at least one protective coating over another simply dependent upon such well known engineering factors, as costs, speed of application of the coating(s), and availability of apparatus. 
	Regarding claim 2 note Carminati et al. discusses in para 0119 a preceding step of “sanding or polishing” a surface of the rotor before applying the base protective coating 30.  This is a notoriously well known idea in the art.  Although not applied see Tironi para 0056.  Note also in applicant’s prior patent (U.S. 11,339,841) applicant’s state in col 2 lines 19-24 such an idea is old and well known with respect to the DE 102014006064 document (i.e. fine groove cut into the rotor surface).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used some type of well known mechanical working of the disc surface such as sanding, grinding or turning, to ensure a good adhesion of the coating to the surface of the brake disc.
	Regarding claims 3,4 in light of the explanation above these limitations are considered to be fairly taught (i.e. “smoothing” = sanding, polishing).
	Regarding claim 5 as explained above these limitations are considered to be met.
	Regarding claim 6 note in paras 0125- 0127 Carminati discloses the well known HVOF technique of applying coatings to the surface of the brake rotor.
	To have used this technique to apply one of the coatings in Schulte, as modified by Carminati, simply would be an obvious choice of known methods of applying anti-corrosion/abrasion coatings to the surfaces of the brake rotor, possibly to save on expenses and/or time.
	Regarding claim 9 in light of the discussion in paras 0125-0127 of Carminati simply to have increased the number of injectors/nozzles to four would have been obvious simply to increase the rate and/or accuracy of applying the coating to the brake surface.
Claim(s) 7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte/Carminati/Lembach as applied to claim 1 above, and further in view of Reisel et al. U.S. 2014/0234609.
Regarding claim 7 although Schulte as modified includes tungsten carbide in the coating (see Carminati at least the abstract and paras 0125-0127) lacking is a specific statement of using tungsten carbide powder.  However from the discussion in paras 0125-0127 this is likely the case.
Nevertheless the reference to Reisel et al. is relied upon to show a tungsten carbide based
Powder spray could be used.
Regarding claim 10 note that Chromium-Carbide is included in the spray coating of Reisel.  Simply to have introduced one of the known claimed carbides into the power to increase the abrasion/corrosion resistance and wear properties is notoriously well known in the art.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte/Carminati/Lembach as applied to claim 1 above, and further in view of Rau, III et al. U.S. 2005/0183909.
Regarding claim 11 to have produced the main body of the disc brake rotor in Schulte, as modified, using the well known sand casting technique would have been an obvious choice of manufacture the brake disc simply dependent upon such well known engineering factors as costs and reliability for a particular line of motor vehicles.  See Rau para 0027.
Allowable Subject Matter
Claims 8,12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
10/7/22